Citation Nr: 0417641	
Decision Date: 06/02/04    Archive Date: 07/14/04

DOCKET NO.  95-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.  

2.  Entitlement to a compensable evaluation for residuals of 
a back scar.  

3.  Entitlement to an increased evaluation for a left palm 
scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1959 to December 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  During the course of the appeal the RO at 
Lincoln, Nebraska assumed jurisdiction over the claim.  

In December 1998 and again in July 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

Some issues in this appeal will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC.  VA will 
notify you if further action is required on your part.  The 
issue of entitlement to an increased evaluation for 
generalized anxiety disorder, post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling will be 
the subject of the decision below. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's disability is manifested by complaints of 
nightmares, depression, and daily flashbacks.  His most 
recent GAF on VA examination was reported to be 45.  The 
veteran is unemployed.   


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's generalized anxiety disorder, PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9400 (2003); 38 C.F.R. §§ 4.7, 
4.132 Diagnostic Code 9400 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application was 
received in October 1993.  Thereafter, in a rating decision 
dated in April 19994, the issue was denied.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes recent 
examinations of the veteran, and VA treatment records as well 
as records from the Social Security Administration.  The 
Board is not aware of any additional relevant evidence, which 
is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Accordingly, based on the above, and the favorable 
determination for the veteran herein, the Board concludes 
that remanding the claim for additional development under the 
new statute and regulations is not necessary, and reviewing 
the claim without remanding is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is seeking a higher initial evaluation for his 
service-connected psychiatric disability, currently evaluated 
as 70 percent disabling.  It is the veteran's contention that 
his symptoms are worse than those reflected in that rating 
and warrant a higher disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (2003).  

During the course of this appeal, the rating criteria for 
mental disorders were changed effective November 7, 1996.  
Under the old criteria, a 70 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  A 100 percent rating was also 
warranted when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  
Finally, a total rating was authorized when the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400.  

Under the new criteria, a 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (2003).

A review of the record shows that on VA examination in 
November 1994, the veteran was employed by VA.  Examination 
showed an apprehensive and mildly to moderately dysphoric 
mood.  There was no evidence of hallucinations or delusions.  
PTSD was diagnosed.  

At his hearing at the RO before a hearing officer, the 
veteran stated that his rating for his anxiety disorder 
should be higher.  He stated that his VA treatment records 
would support that finding.  

On VA examination in May 1999, the veteran complained of 
nightmares, hypervigilance and difficulty concentrating.  It 
was noted that he was employed as a clerk.  His mood was 
noted to be fairly bland.  His memory was noted to be intact.  
His GAF was noted to be 60.  PTSD, chronic was diagnosed.  

In May 2000, the veteran was admitted to a VA hospital with 
increasing PTSD symptoms.  He stated that he would be 
pursuing a medical discharge.  At that time he was 
experiencing suicidal ideation and visual hallucinations.  
His GAF was 35.  

On VA examination in October 2000, the veteran reported 
having worsening symptoms.  He reported that he had been told 
by his supervisor that he had 90 days to arrange for leaving 
work.  It was noted that he had been asked to take medical 
leave. The examiner reported that the veteran was casually 
dressed and appeared to be only barely able to maintain his 
personal appearance.  The examiner found after examining the 
veteran that he had PTSD with a GAF of 45.  It was opined 
that the veteran was no longer able to maintain gainful 
employment because of the severity of his PTSD symptoms.  

In a November 2000 letter, a VA examiner wrote a memo noting 
that the veteran was currently employed.  It was stated that 
the veteran had PTSD with daily intrusive flashbacks, which 
have worsened over the past two years.  It was stated that 
the veteran's worrying intensified and he became more 
paranoid with worsening depression.  It was reported that the 
veteran had intensification of suicidal ideation and was 
admitted to a VA hospital in May 2000.  The examiner noted 
that the veteran's level of interests and significant 
activities had decreased over the past years.  He was noted 
to have a heightened level of anxiety.  The examiner stated 
that tension had built up at the veteran's work place and 
that his level of concentration continues to decline, which 
in turn was affecting his work performance.  PTSD was 
diagnosed and the veteran's GAF was reported to be 45.  The 
examiner concluded that the veteran's mental disorder is 
chronic and severe and that with such impairment, the veteran 
cannot be gainfully employed.  

VA outpatient treatment record show that in January 2001, the 
veteran had medically retired from his job and was now 
working 4 hours a day at another job.  In November 2001, the 
veteran had multiple complaints.  His GAF was noted as 42 and 
it was recommended that he be admitted to PTSD clinic 
treatment program.  

On private psychological evaluation in March 2001, it was 
noted that the veteran had retired from employment due to his 
job performance deterioration, his mental status 
deterioration and because he was paranoid and depressed.  He 
complained of nightmares daily and the examiner reported that 
the veteran seemed to be experiencing flashbacks and/or 
hallucinations.  It was noted that the veteran was isolated, 
withdrawn, depressed and experiencing a variety of anxiety 
symptoms.  It was reported that the veteran is not able to 
relate appropriately to coworkers and supervisors.  PTSD was 
diagnosed and his GAF was 45.  His prognosis was reported to 
be guarded. 

In a statement received at the RO in April 2002, the 
veteran's wife noted that the veteran's condition had 
worsened.  She stated that they were no longer intimate, that 
she had to see that he ate and kept himself neat and clean, 
that they no longer go anywhere and that he is depressed and 
sleeps at least 12 to 15 hours a day.  

VA outpatient treatment records dated in 2003 show that the 
veteran had recently retired.  The examiner noted that the 
veteran's recent retirement would likely continue to be a 
source of emotional stress.  His GAF was 51.   

As noted, during the pendency of this claim, the veteran's 
symptoms have included auditory and visual hallucinations, 
isolation, suicidal ideation and depression. Examiners felt 
that the veteran's symptomatology was both recurrent and 
severe.  These assessments are corroborated by the assigned 
GAF scores ranging from 42 to 60, the most recent score being 
45 on VA examination.  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th Ed. 1994) (DSM-IV).  The veteran had to leave a full 
time job and assume a part time position.  He subsequently 
retired completely due to his psychiatric disability.  In 
addition, VA examiners have opined that the veteran was not 
able to be gainfully employed.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, which 
includes several psychiatric examinations, and medical 
opinions that the veteran is not able to be employed, as well 
as evidence supporting the conclusion that the veteran is 
socially isolated, the Board finds that the veteran's 
symptoms more closely approximate those for which a 100 
percent evaluation is warranted. Accordingly, upon review of 
the entire record, the Board finds that the veteran's 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.  
Therefore, after reviewing the clinical record and resolving 
any remaining reasonable doubt in the veteran's favor, a 100 
percent evaluation is warranted under both the old and the 
new criteria.  


ORDER

Entitlement to the assignment of a 100 percent evaluation for 
PTSD is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.


REMAND

The veteran seeks increased evaluations for his service-
connected residuals of a scar of the back and for his 
service-connected left palm scar.  The Board notes that the 
veteran was last examined by VA in May 1999.  

The veteran's scars of the back were not fully described by 
the VA examiner in 1999 other than providing the length.  The 
examiner did not indicate if the scars are tender or painful 
on objective demonstration or if the scars are ulcerated.  He 
did not indicate if the scars limit function.  As to the left 
palm scar, the veteran has reported that the scar impairs 
function of the left hand.  While the examiner noted that 
there was full range of motion of the fingers, motion of the 
fingers was not expressly documented to include whether 
motion is possible to within 2 inches of the median 
transverse fold of the palm.  

The Board finds that a VA examination is required to 
adequately evaluate the veteran's disabilities.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a 
thorough and complete VA examination to 
determine the severity of his service-
connected scars of the back and of the 
left palm.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  The claims folder must be 
made available to the examiner for review 
before the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
describe the veteran's scars to include 
the following:  indicate if any scar is 
tender, ulcerated, painful or affects 
function; indicate the size of any scars 
in centimeters to include if the scars 
are deep or cause limitation of motion.  
As to the scar of the left palm, the 
examiner must document motion of the 
fingers, to include if motion is possible 
to within 2 inches of the median 
transverse fold of the palm.  All 
conclusions should be supported by 
complete rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



